TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00526-CV


Robert Woodrow Schmidt, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-06-0023-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Robert Woodrow Schmidt filed his notice of appeal on September 18,
2007.  After receiving notice from the trial court advising this Court that appellant had neither paid,
nor made arrangements for payment of the clerk's record, the clerk of this Court on December 17,
2007, notified appellant's counsel that payment arrangements had not been made for the clerk's
record and requested a status report from appellant's counsel.  Counsel filed a status report on
December 27, 2007, responding that he no longer represented appellant.
		The clerk of this Court then, on January 7, 2008, sent notice to appellant that he was
required to designate and pay, or make satisfactory arrangements with the trial court clerk for
payment of the clerk's record, and that the failure to do so would result in the dismissal of his appeal
for want of prosecution.  On March 17, 2008, the clerk of this Court sent a further notice to appellant
that he was required to designate and pay, or make satisfactory arrangements with the trial court clerk
for payment of the clerk's record on or before March 27, 2008, and that the failure to do so would
result in the dismissal of his appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).  To date,
appellant has not responded to this Court's notices.  Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b), (c).


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   April 3, 2008